Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 04, 2021

The Court of Appeals hereby passes the following order:

A21A1088. IN THE INTEREST OF C.B.T., A CHILD.

      Appellant in the above-referenced appeal requests an extension of time in
which to file a reply brief, citing a pending motion in the trial court to supplement or
correct the record transmitted to this Court on appeal. Appellant, however, requests
an indefinite extension of time (e.g., 20 days from the trial court’s supplementation
of the record). In the alternative, Appellant requests that we remand this case to the
trial court on grounds that it was prematurely docketed without a perfected record.
See Court of Appeals Rule 11 (d) (“Any case docketed before the entire record is
delivered to the Court may be remanded to the trial court until such time as the entire
record is prepared and delivered to the Court.”). Because we cannot grant Appellant’s
request for an indefinite extension, Appellant’s alternative request for the case to be
remanded to the trial court until the entire record is prepared and delivered is
GRANTED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/04/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                             , Clerk.